Berdon, J.,
dissenting. On the basis of the inadequate instructions given, I am convinced that the jury could not have known that the state was required to prove that the defendant intended to compel the victim to engage in sexual intercourse in order to find that *421he was guilty of attempted sexual assault in the first degree. The trial court never gave this instruction.
I agree with the majority of this court that we must examine the trial court’s instruction as a whole in determining whether the jury charge is sufficient. State v. Avila, 223 Conn. 595, 607, 613 A.2d 731 (1992). But the majority ignores a corollary to this rule—that the jury is presumed to follow the court’s instructions on the law. State v. DellaCamera, 166 Conn. 557, 567, 353 A.2d 750 (1974).
Not only do I believe that the instructions recited by this court in its majority opinion were insufficient, but that portion of the instructions that is missing from the majority’s analysis compels the conclusion that the jury could not have known that intent to compel sexual intercourse was an essential element of the crime.
The majority fails to acknowledge that the trial court first instructed the jury that the state did not have the burden of proving all the elements of sexual assault in the first degree in order to prove attempted sexual assault in the first degree. The court charged as follows: “It’s not the State’s burden to prove all the elements I talk about here. It’s their burden to prove that the defendant’s intent was to commit this act, not that he actually did.” The trial court then explained the elements of sexual assault in the first degree: “A person is guilty of sexual assault in the first degree when such person compels another person to engage in sexual intercourse by use of force against such other person.” Thereafter, the court defined sexual intercourse. When it came to explaining the elements of attempted sexual assault in the first degree, however, the court stated: “The first element which the State must prove beyond a reasonable doubt to sustain a conviction of this defendant on this charge of attempted sexual assault in the first degree, the first element that we *422would have to prove was that the defendant had the specific intent to commit the crime of sexual assault in the first degree in any of the ways that I have defined them.” The court never specifically instructed the jury that in order to convict the defendant of attempted sexual assault in the first degree it was required to find beyond a reasonable doubt that he intended to compel sexual intercourse.
To have the specific intent merely to commit the crime of sexual assault in the first degree is insufficient. In State v. Green, 194 Conn. 258, 273, 480 A.2d 526 (1984), cert. denied, 469 U.S. 1191, 105 S. Ct. 964, 83 L. Ed. 2d 969 (1985), we held that “[t]he state must prove that the defendant acted with the specific intent to commit sexual assault in the first degree which in turn included the intent to have sexual intercourse. ‘It is not enough [just] to show that the defendant intended to do some unspecified criminal act.’ LaFave & Scott, Criminal Law § 59, p. 429.”1
On the basis of the instructions given by the trial court, the jury, even if composed of six lawyers, could not have known that the intent to engage in sexual intercourse was an essential element of the crime charged. “Charging a jury is not a matter of abracadabra. No part of the conduct of a criminal trial lays a heavier task upon the presiding judge. The charge is that part of the whole trial which probably exercises the weightiest influence upon jurors. It should guide *423their understanding after jurors have been subjected to confusion and deflection from the relevant by the stiff partisanship of counsel.” Andres v. United States, 333 U.S. 740, 765-66, 68 S. Ct. 880, 92 L. Ed. 1055 (1948) (Frankfurter, J., concurring.). The jury must receive clear and concise instructions as to what the state must prove in order to find the defendant guilty of the crime charged. No such instructions were given in this case.
The instructions in this case were especially important because the facts that pertained to the crime of attempted sexual assault in the first degree could have been found to satisfy, just as easily, nothing more than sexual contact.2 As stated in the majority opinion, only the following facts were supported by direct evidence: “He . . . got onto the victim’s bed, pulled her covers off, lay on top of her, and said, ‘Kiss me.’ The victim struggled and the defendant pinned her arms down and placed his hand over her mouth to prevent her from screaming. The defendant also put his hands under the victim’s shirt, grabbed her breasts, and put his hand down her pants and underneath her underpants.” As these facts illustrate, the line between attempted sexual assault in the first degree and sexual contact is very fine. It is difficult to determine when sexual contact becomes an attempted sexual assault. As Justice Holmes noted in Commonwealth v. Peaslee, 177 Mass. 267, 272, 59 N.E. 55 (1901): “[Preparation is not an attempt. But some preparations may amount to an attempt. It is a question of degree. If the preparation comes very near to the accomplishment of the act, the *424intent to complete it renders the crime so probable that the act will be a [crime] although there is still a locus penitentiae in the need of a further exertion of the will to complete the crime.”
Anything short of a clear and concise instruction that requires the jury to focus in on the crucial element of the crime charged—that is, intent to compel sexual intercourse—deprives the accused of his constitutional right of due process.3 The jury’s ability to distinguish between attempted sexual assault in the first degree and sexual assault in the third degree depended entirely on the trial court’s instruction. For all we know, the jury may have thought that sexual contact, instead of the intent to have sexual intercourse, was sufficient to convict the defendant of attempted first degree sexual assault.
I also disagree with the majority’s decision that the trial court properly instructed the jury on the charge of attempted sexual assault in the first degree when it read the entire statutory definition of sexual intercourse. The court instructed the jury as follows: “I would also tell you that sexual intercourse means vaginal intercourse, anal intercourse, fellatio or cunnilingus between parties regardless of sex. Penetration, however slight, is sufficient to complete vaginal intercourse, anal intercourse, fellatio and does not require the emission of semen. Penetration, however, is not required for the commission of cunnilingus. Penetration may be committed by an object placed by the actor into the genital or anal opening of the victim’s body . . . .”
*425There was absolutely no evidence, nor could any reasonable inference be drawn, to support a jury instruction on methods of attempted intercourse other than vaginal intercourse. On more than one occasion, this court has stated that “[wjhere a person may have been convicted under more than one statutory alternative, the judgment cannot be sustained unless the evidence was sufficient to establish that the defendant was guilty under each statutory provision upon which the jury could have relied. State v. Marino, 190 Conn. 639, 650-51, 462 A.2d 1021 (1983).” State v. Thompson, 197 Conn. 67, 74, 495 A.2d 1054 (1985); see also State v. Silveira, 198 Conn. 454, 458-59, 503 A.2d 599 (1986). The basis for this rule is the well established principle, stated at the beginning of this dissent, that jurors are presumed to follow the instructions given by the judge; State v. Barber, 173 Conn. 153, 156, 376 A.2d 1108 (1977); and that an instruction on a method of committing a crime that is not supported by the evidence implies that there is a factual issue for the jury to resolve in regard to the method. State v. Williams, 202 Conn. 349, 363-64, 521 A.2d 150 (1987).
Accordingly, although I agree that there was sufficient evidence upon which the jury could infer that the defendant was guilty of attempted sexual assault in the first degree by attempting to have vaginal intercourse with the victim, albeit very thin, I would reverse and order a new trial for the following reasons: (1) the trial court failed to instruct the jury that the intent to compel sexual intercourse was an essential element of the crime charged; and (2) there was no evidence to support an instruction on methods of sexual intercourse other than vaginal intercourse.
I respectfully dissent.

 Indeed, Justice Borden, in his criminal jury charges, points this out when he recommends the following instructions: “In order for you to convict on this offense of attempted sexual assault in the first degree, then, you must be satisfied: (1) that the defendant acted with the intent to compel the victim, by force, to engage in sexual intercourse, and ... (2) he intentionally did anything which, under the circumstances as he believed them to be, was an act constituting a substantial step in a course of conduct which he planned to end in his compelling her to engage in sexual intercourse.” (Emphasis added.) 5 Connecticut Practice, D. Borden & L. Orland, Connecticut Criminal Jury Instructions (1986) § 10.3, pp. 281-82.


 General Statutes (Rev. to 1991) § 53a-72a provides in relevant part: “(a) A person is guilty of sexual assault in the third degree when such person (1) compels another person to submit to sexual contact. . . .” General Statutes (Rev. to 1991) § 53a-65 (3) provides in pertinent part: “ ‘Sexual contact’ means any contact with the intimate parts of a person not married to the actor for the purpose of sexual gratification of the actor or for the purpose of degrading or humiliating such person . . . .”


 “A jury instruction is constitutionally adequate if it provides the jurors with a ‘clear understanding of the elements of the crime charged,’ and affords ‘them proper guidance for their determination of whether those elements were present.’ . . . An instruction that fails to satisfy these requirements would violate the defendant’s right to due process of law as guaranteed by the fourteenth amendment to the United States constitution and article first, § 8 of the Connecticut constitution.” (Citations omitted.) State v. Avila, 223 Conn. 595, 603, 613 A.2d 731 (1992). .